                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                        No. 5:20-cv-00362-M

      SIDNEY B. HARR,                                   )
                                                        )
                                        Plaintiff,      )
                                                        )
     V.                                                 )
                                                        )                       ORDER
     WRAL-5 NEWS and JAMES F.                           )
     GOODMON,                                           )
                                                        )
                                        Defendants.     )
                                                        )

          This matter comes before the court on prose Plaintiff Sidney B. Harr' s motion seeking the court's

leave to file a computer disk containing exhibit C to his complaint. [DE-5] In his motion, Plaintiff states

that exhibit C contains (1) an audio-recording and (2) an "interactive mini-documentary" which cannot be

filed on the court's Case Management/Electronic Case File filing system. [DE-5 at 2]

          It appearing to the court that good cause exists for granting the motion, the court GRANTS Plaintiff

leave to file the disk, so long as it is filed in a Compact Disc ("CD") or Digital Versatile Disc ("DVD")

format. If the disk Plaintiff seeks leave to file is not currently in one of these formats, Plaintiff must convert

the disk into one of these two formats, or else the court will not accept it.


                                   51
          SO ORDERED this ;2 (          dayof ¥             20.

                                                      ~LI [ My_,(,1/i[[
                                                     RICHARD E. MYERS II
                                                     UNITED STATES DISTRICT JUDGE




                Case 5:20-cv-00362-M Document 17 Filed 08/21/20 Page 1 of 1
